THIS was an attachment on non est. A special verdict Was found, stating that John Peale, the principal defendant, at October term, 1732, recovered a judgment In the Provincial Court, against William Parks, and that William Gheselin, the garnishee; together with Henry Donaldson and the said Parks, superseded the judgment according to the act of Assembly, and-that the debt and costs were due when the attachment was laid in the hands of Gheselin, the security.
Judgment of condemnation for the sum attached, and costs»
Lib. E. J. No.'4. fol. 155.